DETAILED ACTION
Applicant’s amendment, filed 09/08/2020, has been entered.
Claims 26, 27, 31, 32, 35-44 are pending.

Election/Restrictions
Applicant's election without traverse of species 1) pevonedistat, 2) identifying subject with CDT2 overexpression, 3) melanoma and 4) with at least one additional anti-cancer, vemurafenib, administered in a separate composition in the reply filed on 11/17/2021 is acknowledged.  
Claims 40 and 44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 26, 27, 31, 32, 35-39, 41-43 are currently under examination as they read on a method for treating cancer comprising administering an inhibitor of a cullin-based CRL4CDT2 ubiquitin ligase biological activity, wherein the cancer reads on melanoma as the elected species and the inhibitor reads on pevonedistat. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 35-39, 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient written description of the genus encompassed by the recitation of “an inhibitor of a cullin-based CRL4CDT2 ubiquitin ligase biological activity” or “an inhibitor of a NEDD8 activating enzyme (NAE)”.  It is noted that Applicant elected the pevonedistat as said inhibitor, however the claims do not limit the K6 modulator to the antibody.  Therefore, the following rejection is set forth.
               The specification discloses the term “inhibitor” as used herein, refers to any compound or agent, the application of which results in the inhibition of a process or function of interest, including, but not limited to, differentiation and activity. Inhibition can be inferred if there is a reduction in the activity or function of interest.  Further, the specification discloses that in some embodiments, an inhibitor is an inhibitory nucleic acid, optionally an inhibitory RNA. As used 
The specification also disclosed pevonedistat is a small molecule inhibitor of a cullin-based CRL4CDT2 ubiquitin ligase biological activity and NEDD8 activating enzyme biological activity.  However, beyond the disclosed examples of said inhibitor, the specification does not describe an actual reduction to practice or a partial structures, or physical properties, or chemical properties of any other compounds that would inhibit cullin-based CRL4CDT2 ubiquitin ligase biological activity and NEDD8 activating enzyme biological activity.  For example, there is no information regarding what structural features would likely be associated with such binding / inhibition activity of the inhibitor.  Thus, the specification does not disclose a correlation between selective inhibitory activity and the critical structure of a putative inhibit beyond the above mentioned examples.
               The level of the skill and knowledge in the art is that, beyond the disclosed pevonedistat, there are no known correlation between any structural component and the ability to selectively bind or inhibit cullin-based CRL4CDT2 ubiquitin ligase biological activity and NEDD8 activating enzyme biological activity for the genus of inhibitors encompassed by the claim.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed invention.  Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed 
               Applicant is invited to amend the claims to recite the elected inhibitor, i.e., pevonedistat to obviate this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 31, 32, 37, 43 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith (US Patent 8,980,850 B2; see entire document) as evidenced by instant specification that pevonedistat is also known as MLN4924 (page 19, line 20).

Even though Smith did not disclose that MLN4924 (aka pevonedistat) was an inhibitor of cullin-based CRL4CDT2 ubiquitin ligase biological activity, as evidenced by the instant specification, it is an inherent property of MLN4924.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

Claims 26, 31, 32, 35-37, 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al. (US Patent 10,786,505 B2; see entire document) as evidenced by instant specification that pevonedistat is also known as MLN4924 (page 19, line 20) and Vanderdys et al. that CDT2 overexpresses in HNSCC (Mol Cancer Ther Feb 2018 (17) (2) 368-380).

Even though Berger did not disclose that MLN4924 (aka pevonedistat) was an inhibitor of cullin-based CRL4CDT2 ubiquitin ligase biological activity, as evidenced by the instant specification, it is an inherent property of MLN4924.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
With regard to the limitation “identifying a subject having a tumor or a cancer associated with CDT2 overexpression” recited in claim 35, it is noted that the present claims do not recite any active step in identifying said subject.  Moreover, as evidenced by Vanderdys, CDT2 is overexpressed in HNSCC.  Therefore, under the broadest reasonable interpretation, by disclosing treating HNSCC, Berger implicitly taught identifying a subject having a cancer .

Claims 26, 27, 31, 32, 35-39, 41-43 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pliushchev et al. (US 20150274660 A1; see entire document) as evidenced by the instant specification that pevonedistat is also known as MLN4924.
Pliushchev et al. taught treating melanoma comprising administering MLN4924 and vemurafenib, wherein the combination treatment is administered separately (see, e.g., paragraphs 0161, 0181, 0183).  Moreover Pliushchev implicitly taught a method for overcoming vemurafenib-resistance in a cell given that the prior art taught administering pevonedistat in treatment of melanoma under the broadest reasonable interpretation. 
Even though Pliushchev did not disclose that MLN4924 (aka pevonedistat) was an inhibitor of cullin-based CRL4CDT2 ubiquitin ligase biological activity, as evidenced by the instant specification, it is an inherent property of MLN4924.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

Claims 26, 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al. (Journal of Clinical Oncology 2011 29:15_suppl, 8529-8529) as evidenced by the instant specification that pevonedistat is also known as MLN4924.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (Journal of Clinical Oncology 2011 29:15_suppl, 8529-8529) in view of Rizos et al. (Clinical Cancer Research April 1 2014 (20) (7) 1965-1977).
Bhatia et al. taught a method of treating metastatic melanoma comprising administering MLN4924.  Bhatia did not teach overcoming vemurafenib-resistance in a cell.  However, it would have been obvious to one of ordinary skill in the art to use the method taught by Bhatia for treating vemurafenib-resistance metastatic melanoma because it is common to have vemurafenib-resistance in metastatic melanoma as taught by Rizos et al. (see, e.g., Results).  In particular, Rizos taught that resistance mechanisms were identified in 58% progressing tumors and BRAF alterations were common.  Therefore, one of skill in the art would have been 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        January 13, 2022